H. Brown, J.,
dissenting. I concede that the majority correctly reads the ancient law of Ohio to the effect that statutes of limitations do not run against the state unless the statute is expressly made applicable to the state. The rule is expressed by the quaint Latin phrase nullum tempus occurrit regi, meaning, time does not run against the king. My dissent, however, is not grounded on the fact that the Ohio case law relied upon by the majority is a century old or the fact that Ohio has no king. Nor do I think that the majority is wrong when it concludes that the abrogation of sovereign immunity is irrelevant to the issue before us.
I respectfully dissent because I believe that the statutes of limitations in Ohio are, by the plain language chosen by the legislature, made applicable to the state. The majority notes that the statute of limitations which would govern the state’s action against Linda Sullivan is R.C. 2305.10. That is correct insofar as setting the time for bringing suit. However, the majority fails to mention R.C. 2305.03, the statute which governs the applicability of R.C. 2305.10. When the plain language of R.C. 2305.03 is read it becomes clear that the state has lost its right to sue Sullivan. R.C. 2305.03 provides:
“A civil action, unless a different limitation is prescribed by statute, can be commenced only within the period prescribed in sections 2305.03 to 2305.22, inclusive, of the Revised Code. When interposed by proper plea by a party to an action mentioned in such sections, lapse of time shall be a bar thereto.” (Emphasis added.)
Surely, the majority does not ask us to indulge in the fantasy that the state’s suit against Sullivan is not a civil action. A “civil action” is defined in R.C. 2307.01 as:
“An action is an ordinary proceeding in a court of justice, involving process, pleadings, and ending in a *142judgment or decree, by which a party prosecutes another for the redress of a legal wrong, enforcement of a legal right, or the punishment of a public offense.”
It makes no more sense to except the state from the statute of limitations than it does to apply a different rule to the state with regard to pleadings, evidence, depositions, judgment, trial procedure, rights to appeal and the other Revised Code sections which govern the maintenance of civil actions.
Since the state’s suit against Sullivan is a civil action, the statute of limitations contained in R.C. 2305.10 should apply as the legislature has decreed. As the majority has said, the applicability of statutes of limitations is best left to the General Assembly. Unfortunately, the majority does not adhere to what the General Assembly has enacted.
Where no statute of limitations is applied against the state, a defendant remains vulnerable for years, even unto succeeding generations, for such indiscretions as hitting the guardrail on a highway bridge. It requires no listing of examples to imagine the undesirable results.
As a final matter, I take issue with the public policy argument espoused in support of the result achieved by the majority. The majority contends that the true reason for its rule is to be found in preserving public rights, revenues and property from loss by the negligence of public employees. This, says the majority, supplants the notion of protecting the prerogative of the crown.
The majority, in its laudable aim of protecting the public purse, has, it seems to me, misread human nature and the bureaucratic process. Inviting the state to dally without limitation in the pursuit of revenues or public rights is not likely to produce better results than would be achieved by requiring the state to proceed as expeditiously as every other civil litigant.
In the modern world, where kings, queens and Latin phrases are largely a relic of the past and where the state is in court on civil actions more frequently than, perhaps, any other litigant, the state should play by the same rules as everyone else. Logic, the statutory language enacted by the General Assembly and public policy demand as much.
Sweeney, J., concurs in the foregoing dissenting opinion.